DETAILED ACTION
1.	This action is responsive to the following communication: Appeal Brief filed on 07/27/2021.
  
Allowable Subject Matter
2.	Claims 1-45 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15 and 29, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Krestnikov teaches the limitation: “language domains and action response as indicated in paragraphs 111-112”. But the claims recite a different combination of limitation as discussed in pages 10-11 of remarks from Applicant which proves that Krestnikov fails to teach: “receive, from a remote device, a representation of a speech input containing a user request, wherein the remote device is separate from the one or more electronic devices: determine, using the representation of the speech input, a text string corresponding to the user request; identify, based on the text string, a relevant domain for a plurality of predefined domains; transmit, to the remote device, a domain signal defining the relevant domain: determine, based on the relevant domain, an actionable intent; execute a task flow based on the actionable intent, wherein executing the task flow includes obtaining data content relevant to satisfying the user request, and transmit the data content to the remote device”.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        September 8, 2021